              IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

           Plaintiff,

v.                                                   No. 1:19-CR-01631 JB

WILLIE HORTON,

           Defendant.

                 UNOPPOSED MOTION TO WITHDRAW
                 BASED ON CONFLICT OF INTEREST

     Undersigned counsel, and with non-opposition of the Government,

hereby respectfully requests the Court enter it’s order allowing him to

withdraw from further representation of the above named Defendant based

on a conflict of interest that recently developed.

     As grounds for this Motion, Counsel states:

     1.    Undersigned counsel was appointed to represent Defendant on

June 19, 2019; counsel has actively engaged Defendant’s case, met with

Defendant on several occasions, received the initial discovery, and conferred

with the Government;

     2.    On July 29, 2019 undersigned counsel became aware of

information concerning another client he represents which puts counsel in

direct conflict with Mr. Horton as well as his other client;
                    3.      Under the circumstances, counsel can no longer zealously

            represent Mr. Horton and continue to do so would deprive him of his

            constitutional right to counsel;

                    4.      The Government does not oppose this request;

                    WHEREFORE, Undersigned counsel hereby respectfully requests the

            Court to enter its Order allowing him to withdraw from further

            representation of the above named Defendant.



                                                     Respectfully submitted,

                                                     Michael V. Davis
                                                     Attorney & Counselor at Law, P.C.
                                                     Post Office Box 3748
                                                     Corrales, New Mexico 87048
                                                     Telephone: (505) 242-5979

                                                     FILED ELECTRONICALLY

                                                By: /s/ Michael V. Davis
                                                   Michael V. Davis
                                                     Attorney for Defendant Willie Horton

                                           CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that I filed the foregoing document electronically
            through the CM/ECF system. Pursuant to the CM/ECF Administrative
            Procedures Manuel, §§1(a), 7(b)(2), such filing is the equivalent of service on
            parties of record.


             /s/ Michael V. Davis
            Michael V. Davis

UNOPPOSED MOTION TO WITHDRAW BASED ON CONFLICT OF INTEREST
United States of America v. Willie Horton, U.S.D.C. No. 1:19-CR-01613 JB
Page 2 of 2
